PER CURIAM.
By petition for writ of certiorari, we have for review a decision of the District Court of Appeal, Fourth District, reported at 240 So.2d 500, which allegedly conflicts with the decisions rendered by this Court in Adams v. Vidal, 60 So.2d 545 (Fla. 1952); Hooper v. Stokes, 107 Fla. 607, 145 So. 855 (1933), and Story v. First National Bank and Trust Co., 115 Fla. 436, 156 So. 101 (1934). ,
After careful examination of the record and briefs in the cause in light of the *684argument of counsel, we conclude that the alleged conflict is dispelled. Therefore, the writ should be discharged.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS, BOYD and McCAIN, JJ., concur.
DEKLE, J., dissents.